Citation Nr: 1613978	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for bilateral hearing loss, and assigned a noncompensable evaluation.  

In September 2012, the Veteran testified before the undersigned at a Board hearing at the RO in Portland, Oregon.  This transcript has been associated with the file.

In April 2013, the Board remanded this matter for further development, to include affording the Veteran a VA examination.

While on remand, the RO issued a June 2013 rating decision that increased the Veteran's rating from noncompensable to 10 percent, effective April 5, 2013.  Thereafter, the RO indicated that based on further review of the record, the Veteran's increased rating would instead be considered effective from the date of his initial claim, November 20, 2008.  See August 2013 rating decision.  With that said, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation.  As such, a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for bilateral hearing loss remains before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently examined in June 2013.  In November 2015, the Veteran, by way of his representative, requested a new VA examination.  He indicated that his symptoms had worsened.  See Appellant's Post-Remand Brief.   He described having increased difficulty with speech recognition in the workplace.  A new VA examination is thereby necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The most recent treatment medical evidence of record is dated in 2013. On remand, any outstanding records should be obtained and associated with the claims file.  

The Board acknowledges that the Veteran has specifically asserted that the severity of his disability is inadequately considered under schedular evaluation.  See November 2015 Appellant's Post-Remand Brief.  In that regard, the Court has held that the referral of a claim for extraschedular consideration is predicated on evaluation of a Veteran's disability level and symptomology.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1).  A determination as to extraschedular referral is inherently tied to the Veteran's claim for an increased rating.  Therefore, current consideration of extraschedular evaluation would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding treatment medical records dated after 2013.

2.  The Veteran should be afforded an examination to determine the current severity of his service-connected bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examination report must fully describe the functional impairment and effects caused by the hearing disability.  The claims folder must be made available to the examiner in conjunction with the examination.

The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation.

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the increased rating claims.  The RO should consider whether referral for an extraschedular rating is warranted.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

